Title: Gourlade, Bérard frères & Monplaisir to the American Commissioners, 21 January 1778
From: Gourlade, Bérard frères & Monplaisir
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Gentlemen
L’orient 21st. Jany. 1778
In Consequence of your letter of 12th: Instant we have acquainted Mr. Beaumarchais we were ready to account with him for the whole Proceeds of the Cargo of the amphitrite of which we have already remitted to him part of the amount and Shall continue. If our accounts of disbursements for the two frigattes have exceeded your expectations you cannot with any Justice lay any blame on us for it. We have Suplied your Captains in every thing they wanted and of [torn] best materials according to their demands, they [have] examined with Care all said accounts and agreed of them. If you think any article charged at too high a Price we desire you will point them to us who will give you proper Satisfaction. Your expressions on said transactions are disagreable. Little did we expect such would have been the reward of the Care good management, and honour with which We have transacted your affairs. You have appointed here Mr: Moylan. We desire you will Send him all our accounts that he may examine the same from the Vouchers [which?] will Serve him and clear your doubts; if any error appears you may depend it shall be rectified.
The Circumstances that have attended the amphitrite’s Consignment, Mr. Beaumarchais whom we Know to be connected with you laying an attachment on said [cargo?] in our hands in a very Strange manner, [you?] Gentlemen ordering us to account with him for said Proceeds without any deduction of our advances, Giving us no reimbursement nor any assurances on said Advances, appointing here an Agent Mr: Moylan without giving us any information of it, naturally must have alarmed a confidence which at any time you could have Commanded. Had we given you any reason of Complaint we should ever regret the loss of your Correspondence, but Since attention Zeal and candour could not assure us that Satisfaction and inspire you greater Confidence it would have been better never to have existed at all, and if we have not been able to Captivate your Confidence, we hope to have deserved your esteem. We are with much Regard Gentlemen Your most obedient and very humble Servants
GourladeBerard freres & Cie.DEMONPLAISIR
To Messrs Franklyn Dean & Lee deputes for the united States of America
 
Notation: Monplaisir Goulard &c. Letter Jany 21. 1778
